PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/473,589
Filing Date: 25 Jun 2019
Appellant(s): BLANCH PIÑOL et al.



__________________
Robert E. Kent
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 13, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claims 1-7, 9-11 and 13-15 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 20130061767 to Casals et al. (hereinafter “Casals”).
Casals specifically discloses a treatment fluid application device. ([0010] 5, FIG.s 1 and 3). Casals discloses that the treatment fluid application device is arranged to apply treatment fluid. ([0012]) Casals refers to the treatment fluid throughout the patent. ([0034], Fig. 5 and Fig. 6) Casals only refers to one treatment fluid. ([0034]) Casals further provides examples of what the treatment fluid includes, when the treatment fluid is applied, and the functions the treatment fluid has when applied. ([0012]-[0014] and [0020])
1.	Casals does teach and/or suggest depositing the post-print treatment fluid both underneath and on top of the print fluid.
	The Appellant argues that Casals fails to disclose that the same fluid may be used for both pretreatment and post-treatment. (Page 9 of Appellant’s Appeal Brief)
However, Casals specifically discloses a treatment fluid application device. ([0010] 5, FIG.s 1 and 3). Casals discloses that the treatment fluid application device is 
Additionally, Casals also discloses the same treatment fluid application device (5) applying the treatment fluid before printing and after printing in figure 3. Figure 3 of Casals further denotes that the application device (5) can apply treatment fluid from a pretreatment device (19) and a post treatment device (17). Paragraph [0020] of Casals specifically provides an example where both of the treatment fluid application devices (5) are page wide arrays in figure 3 (17 and 19). Therefore, Casals is again disclosing using the same treatment fluid application devices applying treatment fluid before printing and after printing. Therefore, the rejections of claims 1-7, 9-11 and 13-15 in the Final Office Action should be sustained.

The Appellant also argues that “while some of the possible functions of the pretreatment fluid and the post-treatment fluid are shared, that fact does not make them interchangeable.” (Bottom of Page 9 of Appellant’s Appeal Brief)


The Appellant further argues that “even if Casals didn’t clearly disclose using the same treatment fluid before and after printing, it would have been obvious to one of ordinary skill in the art at the time of the invention that the same fluid may be used before and after printing in order to serve the same function” is incorrect and not logical. (Page 10 of Appellant’s Appeal Brief)


The Appellant also argues that the Final Office Action is correct in that the same treatment fluid application device 5, applies the pretreatment fluid and the post treatment fluid. Appellant then argues that just because the same application device is used that does not mean that the same treatment fluid is used.  (Page 11 of Appellant’s Appeal Brief)
However, Casals disclosing the same fluid application device (5) applying treatment fluid before and after printing does specifically disclose that Casals is fully capable of applying the same treatment fluid before and after printing. Further, Casals discloses using a treatment fluid. ([0012]) Furthermore, Casals refers to the treatment fluid throughout Casals disclosure and treatment fluid amounts in figures five and six. 


2.	The rejection of claims 1-7, 9-11 and 13-15 clearly indicates why one skilled in the art would be motivated to use the treatment fluid before and after printing.
	The Appellant argues that obviousness rejection of the Final Office Action is based on a conclusory statement that lacks support from Casals. (Page 11 of Appellant’s Appeal Brief)
	However, Casals thoroughly supports the obviousness rejection of the Final Office Action. Casals specifically discloses treatment fluid. ([0012]) Casals specifically discloses applying the treatment fluid before and after printing. ([0013]-[0014], [0020] Fig. 3) Casals also gives examples of what the treatment fluid includes. ([0013]-[0014])  Casals discloses possible functions of the treatment fluid when it is applied before printing and when it is applied after printing. ([0013]-[0014]) Casals discloses that some of those functions are the same. As some examples, Casals specifically discloses that the treatment fluid can affect the fixing of the colorant to the substrate, influencing a 
Therefore, even if Casals didn’t clearly disclose using the same treatment fluid before and after printing, it would have been obvious to one of ordinary skill in the art at the time of the invention that the same fluid may be used because Casals discloses the same fluid application device (5) applying treatment fluid with overlapping functions before and after printing. Further, one of ordinary skill in the art at the time of the invention would have been motivated to use the same treatment fluid because doing so provides many obvious benefits such as the increased efficiency from only dealing with one treatment fluid and the reduced cost of only needing to buy/make one treatment fluid.

3.	Using the same treatment fluid before and after printing does not change the principle of operation of Casals.
The Appellant argues that Final Office Action modifies Casals to cause the post-treatment fluid to be applied prior to printing. (Page 13 of Appellant’s Appeal Brief)
However, the Final Office Action does not modify Casals at all. Casals specifically discloses treatment fluid ([0012]-[0014]). Casals specifically discloses applying the treatment fluid before and after printing ([0012]-[0014] 5, Fig. 3). Casals discloses the same treatment fluid application device (5) applying the treatment fluid before printing and after printing in figure 3. Figure 3 of Casals further denotes that the application device (5) can apply treatment fluid from a pretreatment device (19) and a post treatment device (17). Casals specifically discloses that the pretreatment device (19) and post treatment device (17) are both treatment fluid application devices (5). Additionally, paragraph [0020] Casals specifically provides an example where both of the treatment fluid application devices (5) are page wide arrays in figure 3 (17 and 19). There is absolutely no need to modify Casals to apply the same treatment fluid before printing and after printing because Casals already specifically discloses applying treatment fluid before and after printing with the same treatment fluid application devices (5). Therefore, using the same treatment fluid before and after printing does not change the principle of operation of Casals. The rejections of claims 1-7, 9-11 and 13-15 in the Final Office Action should be sustained.


4.	The rejection of claims 1-7, 9-11 and 13-15 clearly indicates that Casals discloses using the treatment fluid before and after printing.
The Appellant argues that Casals fails to disclose that the same fluid may be over the substrate 3 before printing and over the printed image and the substrate 3 after printing and that hindsight has been used to make that determination. (Page 14 of Appellant’s Appeal Brief)
However, Casals specifically discloses a treatment fluid application device. ([0010] 5, FIG.s 1 and 3). Casals discloses that the treatment fluid application device is arranged to apply treatment fluid. ([0012]) Casals refers to the treatment fluid throughout the patent. Casals discloses that the treatment fluid includes pre-treatment fluid, which means that the treatment fluid is applied to the substrate prior to printing. ([0013]) Casals further discloses that the treatment fluid includes post-treatment fluid, which means that the treatment fluid is applied after printing. ([0014]) Casals goes on to state that, in one example, the treatment fluid includes both the pre-treatment fluid and the post-treatment fluids. ([0014]) Additionally, as some examples of function, Casals specifically discloses that the treatment fluid can affect the fixing of the colorant to the substrate 3, influencing a durability of the printed image on the substrate 3, and influencing a gloss effect both when applied before printing and after printing. ([0013]-[0014])  Therefore, Casals specifically discloses depositing the treatment fluid both underneath and on top of the print fluid. No hindsight was needed or used to make that determination.
Additionally, Casals also discloses the same treatment fluid application device (5) applying the treatment fluid before printing and after printing in figure 3. Figure 3 of .

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRADLEY W THIES/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
Conferees:
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853   
                                                                                                                                                                                                     /Karl Tamai/
TQAS TC 2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.